The opinion of the court was delivered by
Garrison, J.
The second count of the declaration, to which a general demurrer has been filed, is, in my opinion, good; it sets out facts from which a duty arose from the defendant to the plaintiff and negatives the performance of that duty. In fine, the demurrer establishes this state of facts, viz., that the defendant used for its purposes wires that it had placed in a light shaft where it knew that the class of laborers to which the plaintiff belonged would enter to work; that these wires were under the control and management of the defendant who passed through them a current of electricity dangerous to a human being, and that it failed to maintain .a proper insulation of this current whereby plaintiff while working in the shaft was injured.
Now, the elemental rule is that whoever uses a highly-destructive agency is held to a correspondingly high degree of care. Care in this sense means more than mere mechanical skill, it includes circumspection and foresight with regard to reasonably probable contingencies.
The demurrer admits in effect that the defendant knew that the plaintiff would enter the shaft and . work in the vicinity of its wires, and that it did not use reasonable care to render them safe in view of their location, whereby the plaintiff was injured.
A good cause of action is thus stated, and the demurrer is overruled.